Turney, C. J.
The Court charged the jury: “If the proof shows that plaintiff’s property Avas heretofore outside of the corporate limits of Knoxville, and while . so outside ■ permanent and valuable improvements had been made thereon, and after said improvements were made the corporate limits of Knoxville had been extended so as to include plaintiff’s property, and after being included it was necessary, for the benefit of the public, that Asylum Street should be established and graded by the corporate authorities, and they did grade and establish it in front of plaintiff’s *101property, in conformity with reasonable and necessary demands of the public, and with as little consequential injury to the property as attending circumstances and the public necessity would permit, then the plaintiff cannot recover.”
This was error. The Constitution ordains:
“No man’s property shall be taken or applied, to public use * * * without just compensation therefor.”
If it was necessary for its public use that Asylum Street should be so graded for its drainage as to throw surface water on the property of plaintiff, thereby injuring his cellars, walls, shrubbery, etc., and in the work of grading the fences were knocked or torn down, it would be a taking and application to public use, to that extent, and the corporation should respond in damages.
In Mayor, etc., v. Nichol, 3 Bax., 340, this Court says:
“.It is the duty of the Court to give a liberal construction to statutes in favor of the right of a citizen to be reimbursed for damages done to his property by city authorities, occasioned by works for the advantage of the general public. The citizen who is thus injured ought not to be required to bear the entire burden, the benefits of *102which he shares perhaps very slightly in common with other inhabitants of the city; the improvements frequently being of no personal advantage to him whatever.”
It is very certain that in this instance the improvement' is no personal advantage to the plaintiff, but to his damage.
^Reverse and remand.